Citation Nr: 1730389	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  06-37 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the pelvis.

2.  Entitlement to a compensable rating for residuals of a stress fracture of the left tibia prior to October 6, 2009.  

3.  Entitlement to a rating greater than 10 percent for residuals of a stress fracture of the left tibia from October 6, 2009 onward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned at a Travel Board hearing in November 2011.  The transcript is of record.

In March 2012, May 2013, and in September 2016, the Board remanded the issues of entitlement to increased ratings for residuals of stress fractures of the pelvis and left tibia.  


FINDINGS OF FACT

1. The residuals of pelvic fracture has manifested as symptoms and impairment including difficulty with sitting and standing, with range of motion no worse than 90 degrees for flexion.

2. Prior to October 6, 2009, the Veteran has demonstrated painful motion that is consistent with her left leg disability from October 6, 2009 onward.

3. From October 6, 2009, the Veteran's left leg disability impacted her ability to walk, lift, and carry.  At worst, her range of motion in the left knee has been flexion to 100 degrees and extension to 0 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a stress fracture of the pelvis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5252 (2016).

2. Prior to October 6, 2009, the criteria for a 10 percent rating for residuals of a stress fracture of the left tibia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5262 (2016).

3. From October 6, 2009, the criteria for a rating in excess of 10 percent for residuals of a stress fracture of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

As an initial matter, the Board finds that no further action related to VA's duties to notify and assist is required in this case as neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

B. Applicable Rating Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed her increased rating claims in September 2005.  

C. Discussion

(1) Residuals of Stress Fracture of Pelvis

By way of history the Veteran developed a stress fracture of the pelvis as a result of prolonged physical military activity.  She was diagnosed with a stress fracture of the right pelvis in 2000 by X-ray studies and her symptoms of right pelvic pain.  She avers that her disability is worse than the currently assigned 10 percent rating under DC 5252.  

This disability is currently rated under DC 5252.  38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees. 

Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a. 

DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Throughout the appeal period, the Veteran's disability has not more nearly approximated a higher rating than 10 percent under DC 5252 or other potentially applicable DCs.  

The November 2005 VA examination revealed no discomfort with full range of motion of the right hip with right hip flexion being 0 to 125 degrees without pain, right hip external rotation being 0 to 60 degrees, right hip internal rotation being 0 to 40 degrees, right hip abduction being 0 to 45 degrees, and right hip adduction being 0 to 25 degrees without any complaints of pain.  

Upon VA examination in October 2009, the Veteran's right hip had a range of motion with flexion to 90 degrees, abduction to 30 degrees, adduction from 0 to 25 degrees, and extension from 0 to 30 degrees.  The examiner noted there was pain with extreme motion.  With repetitive use of the right hip, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran complained of moderate to severe constant pain associated with her right pelvis stress fracture.  She denied having any weakness, stiffness, swelling, heat, redness, instability, or locking.  She denied having any flare ups.  She did not use any assistive devices.   The Veteran reported having difficulty with prolonged sitting, standing, and walking for more than 15 minutes or walking up and down steps.  

At a July 2007 VA examination, the Veteran complained of severe and constant pain in her right pelvic area with weakness and stiffness, but no swelling, heat, redness, drainage, instability, giving way, locking, or abnormal motion.  She had been taking pain medication daily.  She stated that she has difficulty sitting and standing for more than a half hour, walking for more than 10 minutes, taking steps, and climbing due to her right pelvic pain, which impacted her work and her daily living activities.  

Examination of the pelvic region revealed no evidence of deformity, angulation, false motion shortening, or intraarticular involvement.  There was no evidence of malunion, false joint, drainage, edema, weakness, redness, or heat.  There was mild tenderness along the right pelvic area.  She had "moderate limited motion" in regards to flexing her right thigh due to her right pelvic pain.  There was no apparent joint involvement noted.  

On examination in November 2012, the Veteran demonstrated right hip flexion from 0 to 100 degrees with evidence of painful motion on the right groin, and hip right hip extension greater with 5 degrees with no evidence of painful motion.  She was able to abduct beyond 10 degrees on the right hip.  She could cross the right leg and hip.  She could toe out more than 15 degrees with pain at 15 degrees.  Left hip extension was at 0 with evidence of painful motion, and left hip flexion was from 0 to 110 with complaints of some pain on the left hip.  The Veteran could abduct the left hip beyond 10 degrees.  She could cross the left leg and had complaints of pain toeing out the hip more than 15 degrees.  Muscle strength, with hip flexion, abduction, and extension was 5/5 across the board.  There was no functional loss or inability to perform normal working movements of the body with normal excursion strength speed, coordination, and endurance.  The Veteran had additional limitation of range of motion of the hip and thigh after repetitive motion due to pain and movement.  

She had no localized tenderness or pain on palpation of the joints or soft tissues of either hip.  There was no evidence of ankylosis of either hip joint.  There were no additional conditions such malunion nonunion of the femur, flail hip joint, or left leg discrepancy.  There was no total hip replacement for either hip and no arthroscopic surgery.  There were no other pertinent physical findings complications, conditions, signs, and symptoms on the bilateral hips.  There was no remaining effective function of the extremities that would be equally served with amputation with prosthesis.  The Veteran did not use assistive devices.  Arthritis was not present upon X-ray studies.

At the July 2013 VA examination, the Veteran reported flare-ups that impacted the function of her hip and thigh.  Reported measurements taken of the left hip show flexion to 125 degrees or greater without evidence of painful motion.  Extension ended at greater than 5 degrees without painful motion.  Abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross her legs.  Rotation was not limited such that she could not toe-out more than 15 degrees.  She was able to perform repetitive use testing and results were the same (i.e., no additional loss of range of motion).  There was no functional loss and/or functional impairment of the hip and thigh; strength was 5/5.  The Veteran did not have ankylosis of either hip joint, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  She did not have any hip surgeries.  She had normal gait and posture.  X-rays of the left hip were unremarkable.  

At the January 2017 VA contract examination, the Veteran did not report flare-ups of the hip or thigh, but she reported functional impairment in that she could not sit for long and steps were difficult.  Range of motion measurements in the right and left hips were all normal and the same.  Flexion was to 125 degrees; extension was to 30 degrees; abduction was to 45 degrees; adduction was to 25 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees.  Adduction did not limit the Veteran's ability to cross her legs and while pain was noted on the exam for abduction (for the right hip only), but it did not cause functional loss.  With either side, there was no pain with weight bearing or crepitus.  She was able to perform repetitive motion testing without experiencing any additional loss of function or range of motion on either side.  Meaning, the Veteran reported pain but it did not translate into a loss in degrees.  Strength on both sides was 5/5.  The Veteran did not have ankylosis on either side, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The prior fractures were still painful and symptomatic which impacted her ability to perform occupational tasks (such as standing, walking, lifting, sitting, etc.).  

On review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the residuals of pelvic fracture has manifested as symptoms and impairment including difficulty with sitting, standing, and walking.  During this period, the disability was manifested by ranges of motion no worse than 90 degrees for flexion.  The Veteran reported symptoms and functional impairment including pain, and difficulty with prolonged sitting, standing, and walking; however the evidence did not demonstrate ankylosis, flail joint, malunion, or nonunion related to the hips.

The Board finds that a 10 percent disability rating is appropriate to rate the disability, as a 10 percent rating recognizes the painful, limited motion that would otherwise not be compensable were it rated on limitation of motion alone.  At its worst manifestation, right hip extension was greater than 5 degrees, which is not sufficient limitation of motion for a separate compensable rating under DC 5251 (requiring extension limited to 5 degrees).  38 C.F.R. § 4.71a.  Similarly, the evidence does not demonstrate right hip flexion limited to 45 degrees, as required for a 10 percent rating under DC 5252.  Moreover, the disability did not manifest limitation of abduction beyond 10 percent, the inability to cross the legs, or limitation of rotation beyond 15 percent, as required for a separate rating under DC 5253. 

While there is evidence of painful motion, noncompensable painful motion is already considered and rated as part of the 10 percent rating under DC 5252.  See 38 C.F.R. §§ 4.40 , 4.45.  For these reasons, the Board finds that, even considering limitations of motion and function due to joint pain, a higher rating in excess of 10 percent residuals of fractured pelvis is not warranted.

As for other potentially applicable diagnostic codes pertaining to the hip/thigh, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under DCs 5250 or 5254 at any time during the appeal period.  See 38 C.F.R. § 4.71a.  There is no X-ray evidence of malunion of the femur to warrant a compensable evaluation under DC 5255.  See 38 C.F.R. § 4.71a.  For these reasons, a separate rating for other symptoms not covered under DC 5252 is not warranted.

(2) Left Tibia prior to October 6, 2009

Prior to October 6, 2009, the Veteran's left leg disability has been noncompensable.  She avers that her rating should be higher during this part of the appeal period.  For the following reasons, the Board finds that for the period of the appeal prior to October 6, 2009, the Veteran warrants a 10 percent rating for her left leg disability.  

The Veteran's left leg disability has been evaluated in accordance with the criteria set forth in DC 5262, governing tibia and fibula impairment.  Under DC 5262, a maximum 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring brace; malunion of the tibia and fibula, with marked knee or ankle disability warrants a 30 percent evaluation; malunion of the tibia and fibula, with moderate knee or ankle disability warrants a 20 percent evaluation; and, malunion of the tibia and fibula, with slight knee or ankle disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5262.

The November 2005 VA examination revealed very minimal joint effusion without any warmth or other signs of localized inflammation.  There was tenderness to palpation over the left medial tibia area at the site where the Veteran had previously complained of pain and which is the presumed tibial plateau fracture site.  Left knee flexion was 0 to 140 degrees at which point she complained of pain.  There was no left knee joint instability, and the Lachman and McMurray tests were negative.  She stated that she has flare-ups with changes in weather and lifting and bending also increased her pain, especially in her pelvis and left knee.  

The Board notes that the RO increased the disability rating to 10 percent by way of a July 2011 rating decision based upon the results of the VA examination in October 2009 as the evidence demonstrated slight limitation of motion and pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that based on the evidence summarized above, the Veteran's disability picture (fractured pelvis) has been consistent prior to October 6, 2009 and from that date going forward.  The record shows that the Veteran experienced functional loss due to pain, thus she should be awarded the 10 percent rating under DC 5262 prior to October 6, 2009.

(3) Left Tibia from October 6, 2009

The Veteran's rating was increased to 10 percent from October 6, 2009, which is the date of a VA examination.  Upon examination, she presented with a mildly antalgic altered gait.  There was mild to moderate tenderness noted along the anterior aspect of the left knee without any instability.  Extension was to 0 (normal) and flexion was to 120 degrees.  There was evidence of moderate pain from 110 degrees to 120 degrees of flexion.  With repetitive use testing, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran complained of intermittent left knee pain, described as moderate to severe.  The pain occurred approximately 7 to 8 hours per day and lasted one hour in duration.  She reported having difficulty with prolonged sitting, standing, and walking for more than 15 minutes or walking up and down steps.

At the November 2012 examination, the Veteran complained of bilateral knee pain flare-ups with prolonged walking, standing, and climbing.  Upon examination, with active and passive ranges of motion, right knee flexion was from 0 to 100 degrees with objective evidence of painful motion, right knee extension was to 0 without objective evidence of painful motion, left knee flexion was from 0 to 100 degrees with objective evidence of painful motion, and left knee extension was to 0 without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions.  There was no functional loss or inability to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The Veteran had additional limitation of range of motion of the knee and lower leg due to pain and movement.  

Muscle strength with knee flexion and extension was 5/5.  There was no evidence of anterior or posterior instability for the bilateral knees, patellar subluxation or dislocation, nor were there additional conditions such as shin splints, stress fracture, or chronic exertional compartment on bilateral knees.  There was no evidence of meniscal conditions or surgical procedures due to meniscal conditions.  There was no total knee replacement or other surgical procedures on the bilateral knees.  There were no other pertinent physical findings, complications, or condition signs, or symptoms of bilateral knees.  The Veteran did not use assistive devices.  No arthritis was found upon X-ray studies.

At the July 2013 VA examination, the Veteran reported left tibial knee pain.  Range of motion was from 0 degrees on extension to 140 degrees on flexion without objective pain on motion.  There was no additional loss of range of motion of the knee or lower leg on repetitive use testing.  Muscle strength testing for flexion and extension was 5/5.  There was no evidence of anterior or posterior instability.  She demonstrated a normal gait and posture.  There was a tibia issue which caused daily pain (7 to 8 out of 10) which was increased by standing and walking.  There were no surgeries performed in the past.

At the January 2017 contract examination, the Veteran did not report any flare-ups of the knee and/or lower leg; however, her left knee pain limited walking for several blocks and interfered with carrying and lifting.  Steps were difficult and she could not sit for long.  Right knee and left knee range of motion studies were conducted and the measurements were flexion to 140 degrees and extension to 0 degrees for both sides, denoting normal range of motion.  There was no pain noted with these tests.  She denied repetitive-use testing for the right and left knees because of her hip pain.  There were no other factors contributing to her disability as noted for both knees.  There was no muscle atrophy and the Veteran had 5/5 in strength.  The examiner was unable to test joint stability because the movement in the right knee caused hip pain and there was clicking in the left knee (but no pain).  There was no ankylosis, recurrent subluxation, lateral instability (history), or recurrent effusion.  She did not have a meniscus issue or any surgery to her knees.  As for functional impact, the examiner noted that the Veteran's left knee pain limits walking several blocks and interferes with lifting and carrying, taking steps, and sitting.  Lastly, it was noted by the examiner that the Veteran's pain in the left knee prevented passive range of motion testing.  Prolonged sitting, by history, worsened the left knee pain.  

Upon considering the entire period of appeal for the left leg disability, the Board finds that the evidence does not support a higher evaluation under the criteria set out in DC 5262.  At no point during the appeal period has the Veteran demonstrated actual malunion of the tibia, despite her 10 percent rating under DC 5262.  As such, she does not have malunion of the tibia or fibula with moderate knee or ankle disability, which is what is required by the next higher rating of 20 percent.  Thus, the schedular criteria for a higher rating in accordance with DC 5262 are not met.  The Board has considered rating the Veteran's left leg disability under other DCs in order to provide her with the most beneficial rating; however, even under other DCs, a rating higher than 10 percent is not warranted.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.  Limitation of extension under DC 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left leg disability has been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent initially assigned.  In reaching this decision, the Board observes that range-of-motion testing shows that the Veteran's flexion has been to no worse than 100 degrees, and her extension has been to no worse than 0 degrees, even when pain on motion is taken into consideration; this level of disability does not warrant a compensable rating under either DC 5260 or DC 5261.  Thus, no separate rating for limitation of flexion or extension of either knee is warranted at any time during the appeal period.  Id.  

In addition, as per the evidence summarized above, there is no evidence of ankylosis, cartilage or meniscus issues, nonunion or malunion of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, and 5263.  Thus, there are no other DCs that are potentially applicable that would provide for a higher or separate rating for the Veteran's left leg disability.

The Board has considered the Veteran's and her representative's contentions with regard to her claims for higher ratings.  The descriptions of pain in the left lower extremity, with consideration of the objective findings by medical practitioners, do not warrant higher disability ratings.  Here, the medical evidence reflects that the Veteran has complained of pain, in the left knee that limits her functional ability, but these symptoms were considered in the current 10 percent rating.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for the Veteran's service-connected left leg disability must be denied.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

A rating in excess of 10 percent for residuals of a stress fracture of the pelvis is denied.

A 10 percent rating for residuals of a stress fracture of the left tibia prior to October 6, 2009 is granted.

A rating greater than 10 percent for residuals of a stress fracture of the left tibia for the period from October 6, 2009 is denied.



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


